DEBT on administration bond. Case agreed.
Thomas Holland died intestate, leaving a widow and six children, the plaintiffs, his heirs-at-law. The defendants administered and gave bond with Alfred Du Pont as surety. Henry Belin, one of the administrators, passed a final account of his administration on said estate in April, 1848, showing a balance of $_____ due from him.
Thomas Holland, in his life time and shortly before his death, became co-administrator with John Holland, jr., on the estate of John Holland, deceased, having given bond and surety, together with said John Holland, jr. The administration was conducted solely by John Holland, jr., who wasted the estate.
The question was, whether Thomas Holland, as co-administrator with John Holland, was liable for the acts of his co-administrator. *Page 401 
This action was brought for the protection of the administrators, in paying over to the heirs-at-law of Thomas Holland the distributive balance of his estate.
The plaintiff relied on the case of The State, for the use of WolseyBurton vs. Elizabeth Burton's adm'r., decided in the Court of Appeals, June term, 1849. [Ante., 182.]
The case was submitted, without argument.
                                               Judgment for plaintiff.